Citation Nr: 1234094	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  04-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the right shoulder, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for heel spur, right, plantar fasciitis, currently rated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for heel spur, left, plantar fasciitis, with scar, post-operative, currently rated as 10 percent disabling. 

4.  Entitlement to a compensable evaluation for Osgood-Schlatter's disease of the right knee.

5.  Entitlement to a compensable evaluation for Osgood-Schlatter's disease of the left knee. 

6.  Entitlement to a compensable evaluation for residuals of cold injury to the left great toe (previously stylized as slight pain of the left great toe, unknown etiology).

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972, from July 1974 to April 1980, from September 1981 to August 1992, and from July 1996 to December 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied disability ratings in excess of 10 percent for a right shoulder disorder, and right and left heel disorders, and denied compensable ratings for a right kneed disorder, a left knee disorder, and a great toe condition.  Jurisdiction was later transferred to the New York RO. 

Previously, a Travel Board hearing at the RO was scheduled for September 2010, but the Veteran cancelled it in advance of the scheduled hearing date, and requested that the Board consider his case upon the evidence already of record.  38 C.F.R. § 20.704(e). 

In December 2010, the Board issued a decision denying the Veteran's claim for a higher rating for right shoulder disability.  The Board remanded the claims involving increased evaluations for right and left heel disorders, right and left knee disorders, and a left great toe disorder to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development. 

Thereafter, the Veteran appealed the Board's decision denying the right shoulder claim to the United States Court of Appeals for Veterans Claims (Court).  By order dated June 29, 2011, the Court remanded this claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  In January 2012, the Board remanded the right shoulder claim to the RO, via the AMC in Washington, D.C., for further evidentiary development.

As a result of medical diagnosis by a VA examiner in May 2012, the Board has rephrased on the title page the left great toe claim to better reflect the nature of the underlying disability.  Additionally, as explained in the remand below, the Board has listed on the title page a reasonably raised claim of entitlement to TDIU.

The record contains both a paper claims folder and an electronic records folder stored in Virtual VA.  The e-record contains relevant evidence which has been considered by the RO in the most recent Supplemental Statement of the Case dated June 2012.

The issue of entitlement to a compensable evaluation for residuals of cold injury to the left great toe as well as the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability demonstrates motion greater than midway to shoulder level even when considering functional limitations on use including weakness and fatigability.

2.  The Veteran's service-connected bilateral foot disability more nearly approximates the criteria for a 30 percent rating under DC 5278 due to high arch with foot flattening on ambulation, limitation of ankle inversion and eversion, tenderness of the medial subtalar joint, painful plantar fasciitis, some varus deformity of the left 4th and 5th toes, and abnormal weightbearing pattern.

3.  The Veteran's residual scar of the left heel, status post partial Steindler fasciotomy, is painful to palpation.

4.  The Veteran's bilateral knee disability has been manifested tenosynovitis of the patella with painful but noncompensable motion loss even when considering functional impairment on use; there is no credible evidence of clinical instability or subluxation, ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula resulting in residual disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent rating for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5201-03 (2011).

2.  The criteria for a 30 percent rating for service-connected bilateral heel spur, plantar fasciitis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, DC 5278 (2011).

3.  The criteria for a 10 percent rating for painful scar of the left heel, status post partial Steindler fasciotomy, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7804 (2011).

4.  The criteria for a 10 percent rating for Osgood-Schlatter's disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, DCs 5003, 5024, 5256-63 (2011).

5.  The criteria for a 10 percent rating for Osgood-Schlatter's disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, DCs 5003, 5024, 5256-63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher disability ratings for service-connected degenerative joint disease of the right shoulder, bilateral foot disability and bilateral knee disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The criteria of DC 5200 do not apply as there is no lay or medical evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5200.

The criteria of DC 5201 provide a 20 percent rating for limitation of major arm motion at shoulder level.  38 C.F.R. § 4.71, DC 5201.  A 30 percent rating is warranted for limitation of major arm motion midway between side and shoulder level.  Id.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from side.  Id.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

The criteria of DCs 5202 do not apply as there is no history or current evidence of impairment of the humerus with loss of head (flail joint), nonunion, fibrous union, recurrent dislocation or malunion.

Additionally, the criteria of DC 5203 do not apply as there is no history or current evidence of dislocation, nonunion or malunion of the clavicle or scapula.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected foot disorders, including DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot (pes cavus), DC 5279 (metatarsalgia, anterior (Morton's disease)), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral severe hallux rigidus), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of metatarsal bones) and DC 5284 (foot injuries, other).

Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.

DC 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, DC 5277.

Under DC 5278, slight acquired claw foot (pes cavus) is rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.71a, DC 5278.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Id.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Id.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

DC 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a, DC 5279.
 
DC 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5280.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  Id.

DC 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  38 C.F.R. § 4.71a, DC 5281.  A Note to DC 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  DC 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  Id. 

DC 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.71a, DC 5282.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  Id. 

DC 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  Id.  A Note to DC 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  Id. 

DC 5284 provides ratings for residuals of other foot injuries.  38 C.F.R. § 4.71a, DC 5284.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  Id.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

The criteria of DC 5256 do not apply as there is no lay or medical evidence of ankylosis.

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.   38 C.F.R. § 4.71a, DC 5257.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The criteria of DCs 5258 and 5259 do not apply, as there is no history or current evidence of dislocation of semilunar cartilage or history of removal of semilunar cartilage.

Tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DC 5024. 

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The criteria that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5262, impairment of the tibia and fibula involving malunion with slight knee or ankle disability warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5262.  Impairment of the tibia and fibula involving malunion with moderate knee or ankle disability warrants a 20 percent disability rating, while malunion with slight knee or ankle disability a marked knee or ankle disability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent disability rating.  Id. 

The criteria of DC 5263 do not apply as there is no lay or medical evidence of genu recurvatum.  38 C.F.R. § 4.71a, DC 5263.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Right shoulder

Historically, the Veteran was evaluated for right cervical/occipital pain in 1988.  Examination resulted in an assessment of upper facet dysfunction/suboccipital tightness at C2-C4 on the right.  In April 1992, the Veteran sought treatment for right shoulder pain of one months' duration.  Examination was significant for slight diffuse tenderness of the scapula region.  He reported an inability to move with certain positions, including overhead.  An assessment of myalgia was provided.  On his May 1992 separation examination, the Veteran reported a history of constant right shoulder pain for the last 8 years.

On VA Compensation and Pension (C&P) examination in September 1992, the Veteran described pain and weakness of the right shoulder, especially in the overhead position.  He had been diagnosed with bursitis.  He denied dislocations.  Examination demonstrated painless range of motion to 160 degrees of forward flexion, 120 degrees of abduction, and 50 degrees of internal rotation.  There was significant crepitus that was minimally painful with extremes of passive range of motion, which appeared to be in the glenohumeral joint.  The examiner offered a diagnosis of history of right shoulder discomfort which was suggestive of gluteal humeral degenerative changes.  There was no evidence of impingement, rotator cuff tear or adhesive capsulitis.

By means of rating decision dated February 1993, the RO granted service connection for painful right shoulder motion with crepitus, and assigned an initial 10 percent rating under DC 5299-5202.

In pertinent part, the Veteran's subsequent medical records include an October 1995 chiropractor report which noted severe spasm of the right upper trapezius group of muscles - from its origin at the external occipital protuberance, medial one-third superior nuchal line, ligamentum nuchae and spinous process of C7 down into the insertion at the lateral one-third of clavicle and acromion process.  There was inflammation and pain upon pressure at the Atlanto-Occipital articulation.

A May 2000 private examination report noted 5/5 power in all extremities, including 5/5 strength of the sternocleidomastoid and trapezius.

A February 2002 private examination report indicated that the Veteran demonstrated a tense, tight right trapezius muscle, and that he held his right arm closer to the body when standing erect.

An October 2002 functional capacity evaluation, primarily to evaluate the effects of service-connected lumbar spine disability, revealed that the Veteran was lifting in the medium category of work as demonstrated by occasional floor to knuckle lift of 30 pounds, knuckle to shoulder lift of 30 pounds, shoulder to overhead lift of 25 pounds, and carrying of 25 pounds fifty feet with pivoting.  He did not tolerate frequent lifting, but demonstrated tolerance of sit, stand, walk, and stair climb on a frequent basis.  He also had tolerance for repetitive bend, overhead reach, and repetitive reach on an occasional basis.  He was unable to perform sustained bending or ladder climbing.

Effective August 2002, the Veteran has been deemed disabled from working by the Social Security Administration (SSA) on a primary diagnosis of degenerative disc disease of the lumbar spine with radiculopathy.

On VA C&P examination in June 2003, the Veteran reported problems using his right shoulder, particularly with overhead activities.  He was unable to throw things, and experienced a deadening sensation when trying to do so.  Examination of the right shoulder demonstrated forward elevation from 0 to 165 degrees with 45 degrees of abduction, internal rotation and external rotation.  He showed negative impingement signs in one of two positions with a positive apprehension sign with pain in the deep posterior portion of the shoulder with maximum abduction and forward elevation.  The examiner offered an assessment of right shoulder with evidence of tear of the biceps labral complex with decreased strength and increased fatigability.  An x-ray examination of the right shoulder was interpreted as essentially negative.  

In a VA Form 9 filing received in August 2004, the Veteran described severe right shoulder pain in almost any position with loss of strength, especially the up and forward positions to a 90 degree angle.  He described an inability to lift more than 10 pounds before experiencing give-way.  He also could not rotate his arm forward.

An August 2004 VA clinical record noted that the Veteran had shoulder abduction to 100 degrees, forward extension to 90 degrees, internal rotation to 45 degrees and external rotation to 90 degrees.

An October 2007 VA clinic record noted the Veteran's report of increased right shoulder pain.  Examination was significant for mild tenderness posteriorly.  There was no swelling, and range of motion (ROM) was described as completely normal. An impression of mild infraspinatus tenderness was provided.  A November 2007 physical therapy note included the Veteran's report of right shoulder pain of 5/10 severity which progressed to 7-8/10 severity during the day.  His pain was located in the area of the mid-glenohumeral joint and the area just lateral.  The Veteran reported being unable to sleep on his right shoulder.  On examination, Neer and Hawkins tests were negative.  The Veteran did exhibit difficulty with horizontal adduction.  Active range of motion (AROM) was within normal limits (WNLs) in all physiological planes except tightness with horizontal adduction.  He had sustained grip strength of 78 pounds in the right hand and 70 pounds in the left.  Manual muscle testing (MMT) of the left humerus was within normal limits in all physiological planes.  The examiner indicated that the Veteran was functionally independent in all areas of basic self-care, but was functionally compromised due to pain.  Thereafter, the Veteran underwent a course of physical therapy.

The Veteran submitted a written statement in May 2008, at which time he reported increased pain and restriction of movement of his right shoulder and arm.  

On VA C&P examination in July 2008, the Veteran reported an inability to reach above his right shoulder, and having painful shoulder motion.  He could drive his vehicle and perform daily activities, but he could not operate machinery.  On examination, the Veteran had painful motion with abduction to 160 degrees with pain, adduction to 40 degrees with pain, flexion to 80 degrees with pain, extension to 40 degrees with pain, internal rotation to 50 degrees with pain, and external rotation to 45 degrees with pain.  The Veteran could not raise his arm above the shoulder.  The examiner offered a diagnosis of degenerative joint disease of the right shoulder.  It was noted that the Veteran could perform simple grasping and fine manipulation.  There was no additional limitation following repetitive testing, flare-ups or joint instability.  X-ray examination showed degenerative joint disease (DJD). 

By means of a rating decision dated May 2009, the RO awarded a 20 percent rating for degenerative joint disease of the right shoulder, under DC 5201, effective May 29, 2008.

An April 2011 VA clinic record noted that the Veteran was experiencing upper back/shoulder pain.  Examination demonstrated some mild swelling of the trapezius and tenderness along the scapular borders medially.  A May 2011 physical medicine rehabilitation consultation noted the Veteran's report of upper back and shoulder pain of 8/10 severity.  On examination, right shoulder motion AROM was WNL.  He was given an assessment of myofascial syndrome.  He underwent physical therapy based upon a diagnosis of myofascial pain syndrome.  A June 2011 record noted that right shoulder AROM was WNL.  He had a recurrence of spasm from the neck down through the scapulae and into the back in September 2011.  An October 2011 progress note again noted mild swelling of the trapezius as well as tenderness along the scapular borders medially.

The Veteran underwent additional VA C&P examination in January 2012.  At that time, the Veteran reported flare-ups of right shoulder pain mainly at night where his shoulder felt weak, painful and unable to support weight.  At these times, he could not pick up anything over 2 pounds and could not perform his usual household chores.  He also reported trouble driving his car even short distances.  Range of motion testing revealed forward flexion to 80 degrees with pain beginning at 60 degrees, and abduction to 150 degrees with pain beginning at 140 degrees.  With repetitive testing, the Veteran's flexion ended at 70 degrees and abduction ended at 140 degrees.  The examiner commented that the Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement.  He had localized tenderness with guarding on movement.  The right shoulder demonstrated 4/5 strength (active movement against some resistance) with abduction and 3/5 strength (active movement against gravity) with forward flexion.  There was no ankylosis of the glenohumeral joint, yet the examiner endorsed findings of abduction limited between 60 and 25 degrees and abduction limited to 25 degrees from side.  Hawkins' Impingement test (intended to signify rotator cuff tendinopathy or tear) was negative.  An empty can test (intended to signify rotator cuff pathology, including supraspinatous tendinopathy or tear) was negative.  External rotation/infraspinatus strength test (intended to signify infraspinatous tendinopathy or tear) was negative.  Lift-off subscapularis test (intended to signify subscapularis tendinopathy or tear) was negative.  There was no history of recurrent dislocation/subluxation of the glenohumeral joint.  Crank apprehension test (intended to signify shoulder instability) was negative.  There was no malunion or nonunion of the clavicle or scapula.  There was tenderness on palpation of the acromioclavicular joint with a positive cross-body adduction test, which may indicate acromioclavicular joint pathology.  Degenerative arthritis was present.  There was no history of surgical procedures.

Thereafter, a March 2012 VA clinical record was significant for the Veteran's complaint of intermittent pain of the neck and upper back with occasional right arm paresthesia.  He described his right arm as "lifeless" during the night, and having intermittent weakness during the day with certain positions.  Examination was significant for mild swelling of the trapezius as well as tenderness along the scapular borders medially.

The Veteran underwent additional VA examination in May 2012.  At this time, the right shoulder demonstrated 180 degrees of flexion and abduction with painful motion beginning at 180 degrees.  The Veteran was able to perform repetitive testing without functional loss or motion loss.  There was localized tenderness to the right acromioclavicular joint, but no guarding.  There was normal, 5/5 strength in both abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation.  He had negative Hawkins' Impingement test (intended to signify rotator cuff tendinopathy or tear), empty can test (intended to signify rotator cuff pathology, including supraspinatous tendinopathy or tear), external rotation/infraspinatus strength test (intended to signify infraspinatous tendinopathy or tear) and lift-off subscapularis test (intended to signify subscapularis tendinopathy or tear).  There was no history of recurrent dislocation/subluxation of the glenohumeral joint.  Crank apprehension test (intended to signify shoulder instability) was negative.  The Veteran was determined to have DJD of the acromioclavicular joint.  An x-ray examination was interpreted as showing mild degenerative changes of the AC joint.  The examiner also commented that the Veteran's shoulder condition did not impact his ability to work.

In an addendum dated May 2012, the VA examiner clarified that the Veteran did not have a labral complex tear of the right shoulder.  The correct diagnosis was mild degenerative joint disease of the acromioclavicular joint.

Additionally, a May 2012 VA pain management record noted the Veteran's continued complaint of right shoulder pain.  The Veteran described his right arm as feeling heavy, and he awoke early due to severe pain.  He could no longer bowl with his right arm due to pain.  In general, his pain did not radiate towards his arm or hands.  He had no weakness or numbness on his right extremity, but he reported shoulder pain which was worse at the end of the day.  He described difficulty lifting his right shoulder.  On examination, palpation of the anterior and posterior surface of the shoulder was painful and reproduced his usual pain.  There was good range of motion passively on his shoulder for retro- and anteflexion and abduction.  External rotation was painful and weaker.  Abduction was painful, approximately from 70 to 120 degrees, before it got less painful at 180 degrees.  The Veteran felt catching during movements.

In a rating decision dated June 2012, the RO awarded a 20 percent rating for right shoulder disability effective to August 18, 2004.

Applying the criteria to the facts of the case, the Board finds that the criteria for a rating greater than 20 percent rating have not been met for any time during the appeal period.  In this respect, the Veteran's service-connected right shoulder disability demonstrates motion greater than midway to shoulder level even when considering functional limitations on use including weakness and fatigability.

The Board has conducted an extensive review and analysis of the longitudinal history of right shoulder disability extending back to service.  These records reflect long-standing complaint of painful use of the right shoulder which appears to have progressively worsened over time.  His clinical findings reflect limitation of abduction ranging from 45 degrees (VA C&P examination June 2003), 100 degrees (VA clinical record dated August 2004), 160 degrees (VA C&P examination July 2008), 150 degrees (VA C&P examination January 2012) and 180 degrees (VA C&P examination May 2012).  His forward elevation has ranged from 165 degrees (VA C&P examination June 2003), 90 degrees (VA clinical record dated August 2004), 80 degrees (VA C&P examination July 2008), 80 degrees (VA C&P examination January 2012) and 180 degrees (VA C&P examination May 2012).  Otherwise, VA clinical records generally describe right shoulder AROM as WNL.  As reflected above, the Veteran demonstrates great variability in his range of motion findings.

Overall, the examination findings during the appeal period reflect right arm motion that has been near shoulder level to above shoulder level.  The significantly restricted motion in abduction found in 2003 has not been replicated or shown to be a chronic clinical finding.  Otherwise, the Veteran has demonstrated active flexion to at least 80 degrees.  Overall, the range of motion testing during the appeal period weighs heavily against a rating greater than 20 percent under DC 5201.

Important for this decision, the Board must assign a disability rating by taking into account the extent of functional impairment on use.  The clinical finding of abduction limited to 45 degrees in June 2003 was accompanied by clinical evidence of decreased strength and fatigability.  Painful motion was found in July 2008.  In January 2012, forward flexion was decreased from 80 degrees to 70 degrees due to functional impairment on use, and pain began at 60 degrees.  In 2012, the Veteran demonstrated reduced 4/5 strength with abduction and 3/5 strength with forward flexion, and further demonstrated functional loss manifested by less movement than usual, weakened movement, excess fatigability, and pain on movement.  

The Veteran himself describes painful motion, shoulder weakness, and fatigability with use and at night.  At times, he has described his right shoulder as lifeless.  Yet, at other times, the Veteran's right shoulder has shown essentially normal findings.

In this case, the medical evidence reflects that the Veteran's right shoulder pain does not manifest until motion is above midway to shoulder level.  Additionally, the medical evidence reflects that the Veteran's functional limitations due to pain reduce forward flexion to 70 degrees, which is again above midway to shoulder level (45 degrees).  There is also an observation that the Veteran holds his right arm closer to the body with standing.  Additionally, a VA clinician in October 2007 described the Veteran's right arm as being functionally compromised due to pain even though active range of motion was within normal limits at that time.  There are several notations of mild trapezius swelling as well as tenderness along the scapula borders.

The Veteran himself has not described his right arm being limited to midway to shoulder level.  Rather, he has reported on multiple occasions that he could not reach above shoulder level.  He describes right shoulder weakness with give-way, being unable to throw objects, and sleep difficulty due to pain.  The lowest recorded range of motion finding is 45 degrees of abduction on one occasion in 2003 which has not been replicated by examiners, or reported by the Veteran.  Overall, there is simply no lay or medical description of chronic or even recurrent right shoulder motion limited midway to shoulder level during the appeal period, even when taking into account the functional impairment principles of 4.40 and 4.45 as well as the approximating principles of 4.7.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the findings of VA clinicians who have accurately measured range of motion with a goniometer, and have greater expertise and training than the Veteran in evaluating orthopedic disorders.

In this case, there is no lay or medical evidence of impairment of the humerus by loss of head, nonunion, fibrous union, history of recurrent dislocation, or malunion to warrant consideration of the criteria of DC 5202.  Similarly, there is no history of impairment of the clavicle or scapula by dislocation, nonunion or malunion.  As such, the criteria of DC 5203 do not apply.

The Board may also consider the criteria for DC 5200, which evaluates ankylosis.  The VA examination reports in 2003, 2008, and 2012 all demonstrated active right shoulder motion in all planes of movement.  Similarly, the VA clinical records record active right shoulder movement on multiple occasions - including references to AROM as being WNL.  Clearly, there is no medical finding or opinion of ankylosis.

Notably, a January 2012 VA C&P examination report determined that there was no ankylosis, but nevertheless checked one box indicating ankylosis with abduction limited between 60 and 25 degrees.  This checked box is clearly in error as the examination report found abduction to 140 degrees.  The May 2012 VA C&P examination again reflected no ankylosis with active movement in all planes.  As such, the Board finds that a higher rating is not warranted under DC 5200 as a result of ankylosis.

The Board observes that a VA C&P examiner in 2003 indicated that a positive apprehension sign offered evidence of tear of the biceps labral complex.  There is no similar finding contained anywhere in the claims folder.  In May 2012, the VA examiner was unable to find evidence of a labral tear after performing several tests, such as Hawkins' Impingement test (intended to signify rotator cuff tendinopathy or tear), empty can test (intended to signify rotator cuff pathology, including supraspinatous tendinopathy or tear), external rotation/infraspinatus strength test (intended to signify infraspinatous tendinopathy or tear) and lift-off subscapularis test (intended to signify subscapularis tendinopathy or tear).  The orthopedic consultations in the VA clinical setting have not found any evidence of a biceps labral complex tear.  Overall, the Board finds that the May 2012 VA examination report findings hold greater probative weight than the 2003 findings, as the VA examiner in 2012 ruled out a labral tear by performing multiple tests while the 2003 examiner provided an assessment based upon one positive finding which has not been replicated by any examiner since 2003.  Thus, the Board finds that there is no basis to consider a separate evaluation for a muscle injury of the right shoulder.

In so holding, the Board finds that the Veteran's report of right shoulder pain and limitations are credible and consistent with the medical evidence of record.  However, the Board places greater probative weight to the findings of VA clinicians who have greater expertise and training than the Veteran in evaluating orthopedic disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Bilateral heel spurs with plantar fasciitis

Historically, the Veteran received in service treatment for bilateral foot pain.  He variously described numbness with walking long hours, particularly at the 1st and 2nd metatarsal heads.  He had no relief of symptoms with injections, but did experience pain relief with rest.  In June 1988, the Veteran underwent excision of inferior heel spur to the left with partial Steindler fasciotomy.  A June 1988 podiatry consultation resulted in a diagnosis of bilateral pes cavus manifested by increased arch height.  There was also a well-healed scar noted over the medial aspect of the left foot.  A permanent PL-2 profile was provided precluding running or marching over 1 mile.  An x-ray examination in 1989 ruled out a fracture of the right foot.  The Veteran continued to experience bilateral foot pain and was diagnosed with bilateral plantar fasciitis.  On his May 1992 separation examination, the Veteran reported that his feet were still symptomatic.

On a VA C&P examination in September 1992, the Veteran described a history of bilateral foot pain unrelieved with use of orthotics.  His surgery in 1988 also provided no relief of symptoms.  He described pain with prolonged standing as well as morning pain when arising from bed.  Examination revealed a well-healed surgical scar over the medial instep of the left foot, at the origin of the plantar fascia.  There was pain to palpation at this level.  There was also pain to palpation over the insertion of the Achilles tendon on both feet.  There was no significant pain to palpation of the right plantar fascia.  The examiner stated that the Veteran had clinical evidence of tendonitis of the Achilles tendon insertion of both heels with subjective symptoms consistent with bilateral plantar fasciitis.

An October 1992 VA clinic record noted moderate pes cavus disability of both feet demonstrated by x-ray examination.  There were spurs arising from the superior and inferior aspects of the os calcis posteriorly on the right.  Heel cushions and arch supports were recommended.  The left foot incision site was slightly tender, but movement was within normal limits (WNL).

By means of rating decision dated February 1993, the RO granted service connection for bilateral heel spur and plantar fasciitis, and assigned separate 10 percent ratings under DC 5015.

In pertinent part, a VA x-ray examination in February 1995 noted plantar and posterior calcaneal spurs on the right as well as a small exostosis off the proximal phalanx of the 5th toe.  A May 2000 private examination report noted that the Veteran's gait and tandem walking were normal.

A February 2002 private examination report indicated that the Veteran walked on his heels with more weight distributed to his right lateral posterior heel, he walked barefoot or wore slippers/loafers, his left lateral foot displayed sensitivity, and had supine left foot flare-out.

A June 2003 VA x-ray examination of the left foot was interpreted as showing a small heel spur, Achilles' tendon enthesis spurring and some varus deformity of the 4th and 5th toes.  An x-ray examination of the right foot was interpreted as showing small heel spur with spurring at the Achilles' tendon enthesis.  

On VA C&P examination in June 2003, the Veteran generally reported difficulty with walking or standing for more than 30 minutes.  Examination of the left foot revealed a well-healed scar in the medial aspect of the calcaneal tuberosity, and a positive Tinel's sign at the scar.  There was tenderness at this level at the origin of the plantar fascia.  Examination of the right foot revealed 20 degrees of dorsiflexion at the ankle with a normal arch.  There was pain with first foot fall, positive Tinel's sign at the medial aspect of the calcaneus, and tenderness to palpation at the medial aspect of the tuberosity of the calcaneus.  The feet had a normal arch with 10 degrees of ankle dorsiflexion.  The examiner provided assessments of bilateral plantar fasciitis or tarsal tunnel syndrome with entrapment of the first branch of the lateral plantar nerve.

VA C&P examination in December 2003 revealed that the Veteran had a well-healed surgical incision over the plantar aspect of his left proximal arch, which was slightly sensitive.  No paresthesias were elicited.  There was tenderness to palpation at the proximal insertion of the plantar fascia.  The examiner provided an assessment of bilateral plantar fasciitis which continued to be a mild problem.  The examiner commented that the Veteran would have pain with prolonged standing due to his bilateral plantar fasciitis.

In a VA Form 9 filing received in August 2004, the Veteran reported pain in both feet which prevented him from normal standing for more than 10 minutes before rest was needed.  He had continuous pain in both feet.

A VA podiatry consultation in January 2005 reflected the Veteran's complaint of bilateral foot pain with some numbness in his left heel over the incision site and extending down into the heel.  Examination revealed a medial scar in the left heel with normal foot type and nails.  The Veteran was provided assessments of postoperative heel spur on the left, and heel spur syndrome on the right.  He was referred for custom orthotics.  A November 2006 VA podiatry consultation found pain on deep palpation along the medial plantar aspect of the left heel, at the intersection of the arch and towards the mid-arch.  There appeared to be some thickening of tissue at the distal end of the calcaneus, but there was also some thickening on the right.  The Veteran had good foot structure, good bone density and good joint spaces.  He had calcaneal spurs on both calcanei bilaterally.  On the left calcaneus, he also had a plantar spur with perhaps a little increased density of tissue distal to that spur.  It was difficult to evaluate the Veteran's gait because he had an abnormal gait due to his back.  He tended to put more weight on his left side.

In a statement received in December 2006, the Veteran reported left heel spur pain to the extent he could not stand for more than 3 to 5 minutes, or walk for more than 5 minutes.

A December 2006 VA orthotics consultation included the Veteran's report of increased foot discomfort, especially on the left, with or without use of his orthotics.  A March 2007 podiatry consultation reflected that there were no external signs of swelling, ecchymosis, external trauma or an acute problem with either heel.  Skin was intact.  The Veteran was described as having a rather high-arched foot when he stood, although it did flatten out somewhat.  He had a well-healed scar on the medial aspect of the left heel.  It was indicated that his orthotics appeared to be too high.  The podiatrist provided a corticosteroid Kenalog injection in the medial left heel.  A June 2007 podiatry consultation noted that the Veteran reported a burning left heel pain later in the day which made standing difficult.  He described difficulty in activities such as standing in line.  On examination, the Veteran had some numbness around the left heel scar, and had discomfort on deep palpation on the plantar left heel, especially as you went distally at the junction of the heel and mid-foot.  The Veteran felt that he had some left ankle swelling, but physical examination did not reveal ecchymosis, extreme swelling, redness or signs of an external problem.
 
A VA podiatry consultation in August 2007 noted that the Veteran was definitely falling over on the lateral side of the left foot (visual and shoe wear pattern) which may be accounting for his report of new pain in the dorsolateral aspect of the left foot.  A December 2007 podiatry consultation reported an increasingly symptomatic right heel.  Examination was significant for discomfort on lateral pressure of the right heel, but there was no redness, swelling, or ecchymosis.  The examiner provided assessments of plantar fasciitis and heel pain.  A February 2008 podiatry consultation noted the Veteran's complaints of pain in the anterior lateral aspect of the left ankle.  On examination, the examiner palpated a sensitive area at the anterior lateral aspect just distal to the lateral malleolus.  The examiner commented that the Veteran may have irritated or torn some ligaments, or may be getting some pinching in that area when his foot flattened while walking.  He was evaluated for an orthotic build-up on the left side to allow his foot to function in varus and avoid pronation without putting pressure on the lateral side.  An elastic brace was also ordered.  In June 2008, the Veteran received an injection of L.A. and Kenalog in the right foot.  He had right heel pain on palpation in the medial and plantar aspect of the foot.  A July 2008 podiatry progress note found discomfort in the posterior mid-third of the left calcaneus where the Achilles attached.  An August 2008 podiatry consultation noted pain in the plantar left heel, and sensitivity in the right subtalar midtarsal joint area.  There were no signs of an external problem.  Subsequently, the Veteran received additional Kenalog injections.

In a statement received in May 2008, the Veteran reported severe pain of both heels with routine walking and standing.  On VA C&P examination in July 2008, the Veteran reported pain in the bilateral heel area with painful motion and tenderness.  He denied weakness or fatigability.  He used corrective shoes and inserts.  He described functional limitations as having foot pain with standing or walking for 5 to 10 minutes, and he could not perform his job in food service.  Examination of the ankles revealed dorsiflexion to 20 degrees and plantar flexion to 50 degrees without pain.  Both ankle inversion and eversion were limited to 5 degrees with pain.  Forefoot adduction and abduction were 20 degrees and 10 degrees, respectively.  The Veteran had calcaneal spurs which were quite tender.  He also had pain on movements of the right ankle, and on the dorsal side of the ankle joints.  His shoes showed abnormal weightbearing pattern.  There was no pain on manipulation of his flat foot condition.  X-ray examination demonstrated a 4 mm plantar spur on the right, and a 2 mm plantar spur on the left.  The examiner diagnosed calcaneal spurs bilaterally.  It was determined that the Veteran could lift and carry up to 8 pounds, he could stand for 10 minutes, he could walk for 5 minutes, and climb 1 to 2 stairs.  The Veteran could not kneel, bend, twist, pull and push.

A June 2009 podiatry progress note included the Veteran's report of having great pain in his feet as well as the left medial mid-foot area.  His scar at the medial left foot was described as hypersensitive although it was flat, not raised and absent keloid or hypertrophic scar formation.  He felt that his foot pain greatly limited his activities and work that he could do from home or as a landlord.  The podiatrist gave the Veteran injections of lidocaine, Marcaine, lidocaine with epinephrine and Kenalog at the midtarsal joint area on the medial dorsal aspect of his left foot.  He received additional injections in September 2009.  A January 2010 podiatry consultation noted tenderness along the old left medial scar as well as tenderness of the medial subtalar joint along with some tendons which could be radiating pain.  There was pain on palpation around the affected areas of the ankle, subtalar, midtarsal joint and both heels.  An MRI examination was described as pretty normal except for arthritis in the affected joints and some effusion.  The podiatrist performed additional injections, and referred the Veteran for an orthopedist specializing in feet.

A July 2010 VA orthopedic surgery consultation noted the Veteran's report of bilateral foot pain which migrated from his heel to the dorsum of the feet over the medial columns.  He was very distraught over the lack of pain relief.  Examination was significant for tenderness over the calcaneus and the medial foot.  There was no warmth, neurovascular abnormality or midfoot instability.  The examiner found no orthopedic etiology for the Veteran's bilateral foot pain, but did believe his pain was real.  It was posited that his pain may have been nerve pain or pain due to arthritic changes in the midfoot joints.  However, the later scenario was unlikely due to MRI and x-ray findings.  An electromyography (EMG) examination in September 2010 was interpreted as showing right acute L5 radiculopathy with no evidence of peripheral neuropathy.  An October 2010 primary care record noted the Veteran's continued complaint of significant pain of the dorsal left foot.

On VA C&P examination in January 2011, the Veteran complained of aches on the medial aspect of both heels, but he was not complaining of pain along the plantar fascia or inferior aspect of his heels where the plantar fascia would insert.  He also did not complain of discomfort over the Achilles area.  He complained of sensitivity over the scar on the medial aspect of the left foot where surgery was performed.  The Veteran described constant heel pain of 7/10 severity.  He experienced heel pain after standing for 10 to 15 minutes and at the end of the day.  Otherwise, he could walk 100 yards without foot pain.  His treatment consisted of orthotics, Motrin as needed, and massage.  He denied flare-ups.  The Veteran performed routine activities of daily living (ADLs).  He last worked in 2002 as an administrative assistant.  The examiner commented that the Veteran's present foot complaints would not interfere with his prior vocation.

On examination, the left foot demonstrated a 2 cm well-healed non-inflamed scar on the medial aspect of the left foot just below the medial malleolus.  There was minimal tenderness over the scar, but no swelling or inflammation.  There was no gross deformity, ulceration, or discomfort in any aspect of the left foot except for the medial border of the calcaneus where there was very mild tenderness to deep palpation.  The metatarsal phalangeal (MTP) joints, plantar fascia, inferior aspect of the calcaneus and Achilles tendon area were non-tender.  The left ankle demonstrated full range of motion with 15 degrees of dorsiflexion and 40 degrees of plantar flexion with full subtalar movements.  There was no change with repetitive examination of the foot or ankle.  The Veteran demonstrated a normal symmetrical gait and walked into the examination room in bare feet with no limp.  There were no calluses on the left foot, and Achilles alignment was normal.

The right foot examination revealed no gross deformity with full range of motion with 15 degrees of dorsiflexion and 40 degrees of plantar flexion with full subtalar movements, all done without complaints and no change with repetitive examination.  There were no calluses or ulcerations in any aspect of the right foot.  The MTP joints were all non-tender.  Plantar fascia and the inferior aspect of the calcaneus were also non-tender.  There was mild tenderness to deep pressure along the medial border of the calcaneus below the medial arch. There was no tenderness or swelling along the Achilles area, or lateral tenderness.  Achilles alignment was unremarkable, and there was no unusual wear on his sneakers.

Overall, the VA examiner diagnosed bilateral heel pain syndrome of unknown etiology.  It was indicated that there was no evidence of plantar fasciitis on examination, and that the service-connected bilateral heel spurs did not seem to be the cause of symptoms at this time.  It was further commented that a discrepancy existed between the history of chronic severe pain and the paucity of clinical findings on examination or imaging studies.

The Veteran underwent additional VA C&P examination in May 2012.  The examiner indicated that both feet were completely except for mild medial tenderness of the left heel over the surgical scar, which was 3 cm long and linear.  The Veteran had a normal gait.  The Veteran did not have disability involving metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner commented that the Veteran's bilateral foot disability impacted his ability to work by precluding prolonged walking, but noted that the Veteran's walking is more limited by his low back pain.

In an addendum dated May 2012, the VA examiner clarified that the Veteran's bilateral heel spurs would be considered mild at best based upon examination.  

Applying the criteria to the facts of this case, the Board finds that the criteria for a 30 percent rating for bilateral foot disability have been met under DC 5278.  In this respect, the lay and medical evidence demonstrates a bilateral pes cavus disability which more nearly approximates the criteria for a 30 percent rating under DC 5278 due to high arch with foot flattening on ambulation, limitation of ankle inversion and eversion, tenderness of the medial subtalar joint, painful plantar fasciitis, some varus deformity of the left 4th and 5th toes, and abnormal weightbearing pattern.

In this case, the Veteran has consistently reported symptomatic bilateral foot and ankle symptoms with his clinical findings demonstrating variable results.  In the clinical setting, the Veteran has undergone multiple consultations and received multiple treatments which have included orthotics and injections.  Yet, a July 2010 VA orthopedic surgery consultation and the most recent VA examinations have described no orthopedic etiology for the Veteran's pain complaints.  The Board must reconcile these examination reports in light of the whole recorded history to arrive at a consistent disability picture.  38 C.F.R. § 4.2.  

As indicated above, the Veteran was diagnosed with bilateral pas cavus in service manifested by an increased arch height.  In service, the Veteran underwent excision of inferior heel spur on the left with partial Steindler fasciotomy.  Postservice, several VA examiners have commented on a continued pes cavus disability.  See October 1992 VA clinical record (describing moderate pes cavus bilaterally); VA orthotics consultation dated December 2006 (describing the Veteran with a rather high-arched foot which flattened when walking); VA podiatry examination in August 2007 (describing foot pain due to flattening while walking).  Thus, the criteria of DC 5258 are for application in this case.

The clinical findings contemporaneous to the appeal period include an abnormal gait with uneven weight distribution (private medical record dated February 2002; VA podiatry examination dated August 2007 and VA C&P examination dated June 2008), some varus deformity of the left 4th and 5th toes (VA x-ray examination dated June 2003), tenderness of the plantar fascia, ankle and heel areas (private medical record dated February 2002, VA C&P examination dated June 2003), VA C&P examination dated December 2003, and VA podiatry consultation dated January 2005, June 2007, August 2007, February 2008, June 2008, August 2008, January 2010 and July 2010.  The Veteran has calcaneal spurs bilaterally.

The Veteran himself reports severe bilateral foot pain with use which limits him to walking or standing for short periods of time.  These complaints are deemed credible and consistent with the evidentiary record, which reflects his multiple clinic visitations with injections to treat this problem.

However, at times, the Veteran's overall foot examinations have been unremarkable with a July 2010 VA orthopedic surgery consultation finding no clear etiology for the Veteran's complaints.  Notably, an EMG in September 2010 ruled out a neurological basis other than right L5 radiculopathy.  The most recent VA examiners in January 2011 and May 2012 found no significant abnormalities, including pes cavus.  These examiners also found no evidence of functional impairment on use.

Overall, the Board is of the opinion that the Veteran does manifest a significant bilateral foot disability which more nearly approximates the criteria for a 30 percent rating under DC 5278.  The criteria for a 30 percent rating under DC 5278 contemplate pes cavus with all toes tending to dorsiflexion, which is not shown.  It also requires shortened plantar fascia, which is not shown.

However, the record does reflect that the Veteran manifests a high arch which becomes symptomatic with foot flattening on ambulation.  Physical examinations have described limitation of ankle inversion and eversion, tenderness of the medial subtalar joint, painful plantar fasciitis, some varus deformity of the left 4th and 5th toes, and abnormal weightbearing pattern.  As indicated above, the Veteran has reported functional limitations of only being able to stand or walk for short periods of time.  He can climb 1 to 2 stairs.

When taking into account the Veteran's functional limitations on use, and by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran's bilateral foot disability more nearly approximates the criteria for a 30 percent rating under DC 5258.  To this extent, the appeal is granted.

The record also consistently describes the Veteran's service-connected residual scar of the left heel, status post partial Steindler fasciotomy, as having a sensory abnormality.  See VA examination dated June 2003 (describing a positive Tinel's sign at the scar site); VA examination dated December 2003 (describing a slightly sensitive scar); VA podiatry examination dated January 2005 (describing numbness sensation in scar area); VA podiatry examination dated June 2007 (describing numbness around scar area); VA podiatry examination dated February 2008 (describing a sensitive scar); VA podiatry examination dated June 2009 (describing a hypersensitive scar); VA podiatry examination dated January 2010 (describing tenderness at the scar area); and VA examination dated January 2011 (Veteran reported scar sensitivity).

The criteria of 38 C.F.R. § 4.118, DC 7804 provide for a maximum 10 percent rating for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2003).  The Board finds that the scarring characteristic of painfulness may be separately rated as compensable on the facts of this case.  See Esteban, 6 Vet. App. at 262.

Notably, however, there is no lay or medical evidence that this small scar has any other scarring characteristics such as instability, or affecting the function of any part to warrant further consideration of additional compensation.  See generally 38 C.F.R. § 4.118, DCs 7800-05 (2003-2011).

The Board also finds no basis for a higher rating still under any applicable diagnostic criteria.  The Veteran does not manifest flat feet.  As such, the criteria of DC 5276 are not for application.

The currently assigned 30 percent rating exceeds the maximum 10 percent rating for bilateral weak foot under DC 5277.  Thus, there is no benefit to the Veteran in applying these criteria.

As held above, the Board has found that the Veteran has not technically met all criteria for a 30 percent rating under DC 5258.  However, a 30 percent rating was assigned based upon use of the approximating principles of 38 C.F.R. § 4.7.  There is no lay or medical evidence in this case describing marked contraction of the plantar fascia with dropped forefoot, all toes hammertoes or marked varus deformity.  The Veteran has some skin thickening, but no significant callosities are described.  As such, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a higher rating still under DC 5258.

Additionally, the Veteran cannot obtain higher disability ratings by application of DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral severe hallux rigidus), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of metatarsal bones) and DC 5284 (foot injuries, other).  Clearly, there is no loss of use of either feet to warrant a higher rating.

In sum, the Board finds that the Veteran more nearly approximates the criteria for a 30 percent rating under DC 5258.  In so deciding, the Board has found the Veteran's complaints of pain and functional limitations to be credible and consistent with the evidentiary record.  In fact, his complaints have helped substantiate the claim and allowed application of the approximating principles of 38 C.F.R. §§ 4.7, 4.40 and 4.45.  To the extent he argues otherwise, the Board places greater probative weight to the findings of VA clinicians who have greater expertise and training than the Veteran in evaluating orthopedic disorders.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Osgood-Schlatter's disease of the knees

Historically, the Veteran received in service treatment for bilateral knee pain.  An x-ray examination of the left knee in 1984 showed a density at the attachment of the patellar tendons.  He was later diagnosed with chondromalacia patella and/or tendinitis of the left knee.  An x-ray examination of the knees in February 1979 demonstrated irregularities in the region of the anterior tibial tubercules bilaterally at the attachment of the infrapatellar ligament - compatible with old Osgood-Schlatter's disease.  There was also a benign fibrous cortical defect in the distal right tibial diametaphysis. 

By means of rating decision dated February 1993, the RO granted service connection for bilateral Osgood-Schlatter's disease of the knees, and assigned initial noncompensable ratings under DC 5299-5257.

A February 2002 private examination report indicated that the Veteran's left knee was wobbly and unstable.  A September 2002 bone scan was interpreted as showing focal uptake at the left inferior patella consistent with (c/w) stress fracture or inferior patellar tendonitis.

A May 2005 VA C&P spine examination resulted in a diagnosis of L4-L5 disk bulge with neuropathy of the extremities.  At that time, the Veteran had an abnormal gait and was walking with a cane.

On VA examination in December 2003, the Veteran described a history of left knee locking and give-way since 1997.  He used a cane to protect against instability.  Examination revealed identical results for both knees.  The Veteran had prominent tibial tubercles representative of old Osgood Schlatter's disease.  There was tenderness to palpation at the distal insertion of his patellar tendons.  There was patellofemoral crepitus with range of motion, which measured 0 to 140 degrees.  The knees were stable absent joint line tenderness.  There were negative McMurray's tests of both the medial and lateral sides.  He had 5/5 strength in both lower extremities.  X-ray examinations of the knees were interpreted as showing hypertrophic spurs at the patellas diagnosed as degenerative changes.  The examiner commented that the Veteran would likely have difficulty performing tasks associated with climbing due to his patellar tendonitis.

In a VA Form 9 filing received in August 2004, the Veteran reported that both knees were weak and involuntarily gave-way as a result of his weakness.  He also described a lightning jolt of pain in the left knee which occurred on a daily basis.

An April 2005 VA neurosurgery consultation for lumbar spine disability noted that the Veteran had a slightly limping gait and used a cane for stability.  He was noted to have a slightly antalgic gait in June 2005.  An April 2006 pain management progress note included the Veteran's report of occasional left knee buckling with a pins and needles sensation in the left lower extremity.  An October 2010 primary care record noted the Veteran's report of right knee pain.
 
On VA C&P examination in January 2011, the Veteran complained of bilateral knee aching since service.  He denied a history of recurrent subluxations.  He primarily described an intermittent aching in the medial aspect of the right knee, occurring once or twice a week, which might last for an hour at a time.  He had a sense of right leg give-way, but he denied swelling or locking.  His right knee bothered him more with prolonged walking.  He had similar left knee symptoms, again medially, which were not as severe.  These symptoms were intermittent and did not occur on a weekly basis.  He denied swelling, give-way, or locking.  The Veteran reported that his knee complaints did not interfere with his ADLs or his last administrative position involving sitting.  He reported that his standing was limited by his feet and not his knees.

On examination, the right and left knees were identical with full extension and 145 degrees of flexion without discomfort.  There was no gross deformity or effusion.  A very mild tenderness was present along the medial joint line.  Patellar compression was negative.  The tibial tubercle was not enlarged or tender.  Anterior drawer test was negative.  The right knee joint was stable to varus and valgus testing.  McMurray's testing was negative.  There was mild patellofemoral crepitus with range of motion, but no change with repetitive examination.  The examiner provided a diagnosis of bilateral chondromalacia patellae with no evidence of Osgood Schlatter's disease or remnant therof on examination.  It was also noted that there was no evidence of subluxations or lateral instability of either knee.

A May 2011 pain management progress note included the Veteran's report of a new, intermittent sharp "stabbing" pain of his right knee.  He did not report locking.  Examination showed no gait abnormality, decreased sensation of the right lower leg below the knee and the dorsum of foot, no decreased strength of the lower extremities, no muscle deficits, point tenderness along the medial aspect of the right knee joint, and full passive range of right knee motion without locking or pain.  He was prescribed diclofenac.

The Veteran underwent additional VA C&P examination in May 2012.  At that time, the Veteran complained of medial aches of both knees which occurred a few times per week.  He also experienced some giving way of the left knee a couple of times per week.  He denied swelling, locking or current treatment.  He denied flare-ups which impacted his functioning.  On examination, the right and left knees showed motion from 0 to 140 without objective evidence of painful motion.  There was no additional limitation in ROM of the knee and lower leg following repetitive-use testing.  There was also no functional loss such as the inability to perform normal working movements of the body with normal excursion, strength, speed, coordination and/or endurance, such as change in movement, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing and weight-bearing.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  There was normal muscle strength in flexion and extension.  Anterior instability (Lachman's test), posterior instability (Posterior drawer test), and medial-lateral instability (Apply valgus/varus pressure to knee in extension and 30 degrees of flexion) were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not use any assistive devices.  The examiner indicated there was no evidence of degenerative changes, although the Veteran showed a spur off the left anterior patella in 2008.  The examiner opined that the Veteran's knee disabilities did not impact his ability to work.  Overall, the examiner indicated that there was no evidence of Osgood Schlatter's on either knee with a normal bilateral knee examination.  

Applying the criteria to the facts of this case, the Board finds that the criteria for separate 10 percent ratings for service-connected right and left knee disabilities have been met.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's right and left knee disabilities have been manifested tenosynovitis of the patella with painful but noncompensable motion loss even when considering functional impairment on use; there is no credible evidence of clinical instability or subluxation, ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula

Historically, the Veteran's bilateral knee disabilities have been assessed as having patellar tendonitis.  See Private examination report dated February 2002 and VA examination dated December 2003.  Additionally, the VA examiner in December 2003 likened x-ray findings of hypertrophic spurs at the patellas to degenerative changes.  As such, the Board may apply the criteria of DCs 5003 and 5024.

The Veteran reports intermittent, painful bilateral knee motion.  His physical findings have been significant for patellar tendonitis, prominent tibial tubercles representative of old Osgood Schlatter's disease, patellofemoral crepitus with motion, and mild tenderness along the medial joint line.  These clinical findings suggest that an underlying periarticular pathology has been responsible for occasional painful motion of both knees.  See 38 C.F.R. § 4.59.  On this record, the Board finds that the Veteran is entitled to 10 percent ratings for each knee under DCs 5003-5024 due to objectively painful noncompensable limitation of motion due to degenerative changes and tendonitis.  To this extent, the appeal is granted.

However, the Board finds no basis for a higher rating still based upon limitation of motion in either flexion or extension.  The Veteran's knees have shown active motion findings of 0 to 140 degrees on VA C&P examinations dated December 2003, January 2011 and May 2012.  Otherwise, the clinical findings do not describe any motion loss for either knee other than a May 2011 pain management reference to full passive range of right knee motion.

Overall, the VA C&P examinations dated December 2003, January 2011 and May 2012 provide highly probative evidence against a compensable rating for the right or left knee disability based upon limitation of motion under DCs 5260 and/or 5261, showing bilateral knee motion from 0 degrees extension to 140 degrees of flexion.  

With respect to instability/subluxation, the Veteran reports a subjective sensation of bilateral instability variously described as being wobbly, unstable, weak or involuntarily giving-way.  He uses a cane to assist with stability.  However, VA C&P examinations dated December 2003, January 2011 and May 2012 found no evidence of clinical instability or subluxation of either knee on testing.  There is no description of any clinically significant instability or subluxation contained in VA clinical records.

As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran has not manifested any clinically significant subluxation or instability at any time during the appeal period.  The fact that the Veteran uses a cane to protect against falling does not provide significant support for a finding of true knee instability or subluxation.  As noted by VA examiners, the Veteran has an L5 radiculopathy which affects his ambulation.  Overall, the Board places greater probative value to the clinical findings of record showing no clinically significant instability or subluxation as these examiners have greater training and expertise than the Veteran in evaluating orthopedic disorders.

The Board also finds that the criteria of DC 5256, 5258, 5259 and 5263 do not apply, as there is no lay or medical evidence of ankylosis, dislocated semilunar cartilage, history of removal of semilunar cartilage, or genu recurvatum.

The Veteran has a history of Osgood Schlatter's disease manifested by prominent tibial tubercles.  The VA examiner's in January 2011 and May 2012 opined that the Veteran manifests no residuals from this disorder.  There is no competent evidence to the contrary.  As such, the Board finds that the criteria of DC 5262, pertaining to malunion or nonunion of the tibia and fibula, is not for application as the Osgood Schlatter's disease is not causing any residual disability, such as impairment of a knee or ankle. 

Finally, the Board finds no further basis still to award a higher rating based upon the extent and severity of functional impairment on use.  In this case, the Veteran describes bilateral knee symptomatology and functional limitations.  For example, the Veteran describes problems with painful movement, and subjective sensation of instability.  He reports a limited ability to walk or stand.  In December 2003, a VA examiner commented that the Veteran would have difficulty with tasks such as climbing.

For the time entire appeal period, the Board finds no lay evidence of record describing either left or right motion approximating extension being limited to 5 degrees, or flexion being limited to 45 degrees when taking into account the principles addressed in 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  The Veteran's symptoms of painful motion are represented by compensable ratings under DCs 5003-5024.

The VA examiner in 2003 found full active motion of the knees with normal strength.  VA examiners in January 2011 and May 2012, while also finding full range of bilateral knee motion, also found no additional motion loss or functional limitations with repetitive use.  A May 2011 VA pain management examination found full passive right knee motion without locking or pain.

Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261.  Notably, the Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  The compensable ratings assigned under DC 5003-5024 contemplate the type of functional impairment to be expected according to the clinical findings presented.  See 38 C.F.R. § 4.1.  To the extent the Veteran argues otherwise, the Board places greater probative weight to the opinion of the VA examiners who have greater expertise and training than the Veteran in evaluating knee disorders.

In sum, the Board finds that the Veteran is entitled to separate, 10 percent rating for bilateral knee disability under DC 5003-5024.  However, the Veteran does not meet the criteria for a higher rating still for any time during the appeal period.  In so deciding, the Board has found the Veteran's complaints of pain and functional limitations to be credible and consistent with the evidentiary record.  In fact, his complaints have helped substantiate the claim and allowed application of the DCs 5003-5024 even though multiple examiners found no objective evidence of painful motion on examination.  To the extent he argues for a higher rating still, the Board places greater probative weight to the findings of VA clinicians who have greater expertise and training than the Veteran in evaluating orthopedic disorders.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right shoulder, bilateral foot and bilateral knee disabilities reasonably describe his overall disability level and symptomatology.  As indicated above, the Veteran describes right shoulder symptomatology and functional limitations which include painful movement, difficulty with overhead reaching, weakness, give-way and sleep difficulty due to pain.  He reports bilateral foot symptoms of painful use of the feet which limit his standing and walking.  He describes painful bilateral knee motion with subjective sensation of instability which also interferes with his ability to stand or walk for prolonged periods of time.

Here, the Veteran has been assigned ratings based upon painful motion resulting in functional limitations with use.  The Board has specifically considered whether the Veteran's other reported symptoms and functional impairments warrant a higher rating still based upon the application of diagnostic criteria specifically addressing those symptoms, or by application of 38 C.F.R. §§ 4.40 and 4.45 in considering whether these factors warranted a higher rating still.  Notably, VA's Rating Schedule allows for higher schedular ratings, but the Veteran does not meet or more closely approximate the criteria for the next higher ratings.  In short, the Veteran does not demonstrate any aspects of these disabilities not contemplated by the schedular criteria as well as this rating decision.  As such, there is no basis to refer this case for extraschedular consideration. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Here, the rating determinations stem from the Veteran's application for TDIU benefits in April 2003.  A pre-adjudicatory RO notice dated June 17, 2003 informed the Veteran of the types of evidence and/or information deemed necessary to substantiate his TDIU claim, to include evidence showing that his service-connected condition had gotten worse.  The Veteran was also notified of the relative duties on the part of himself and VA in developing his claim.

A post-adjudicatory RO letter dated March 2006 advised the Veteran of the criteria for establishing a disability rating and effective date of award.

An RO letter dated June 2008 provided fully compliant VCAA content notice regarding the service-connected compensation claims involving the right shoulder and both feet.  A February 2011 RO letter provided fully compliant VCAA content notice regarding all of the claims.

Thereafter, the RO cured the timing deficiency of fully compliant VCAA notice with readjudication of the claims in the supplemental statement of the case dated June 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained all available STRs.  The RO has also obtained all available private and VA clinical records pertinent to the time period at issue as well as records pertaining to the Veteran's award of SSA benefits.  There are no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issue being decided on appeal.  

The Veteran was last afforded VA examinations for his right shoulder, bilateral foot and bilateral knee disabilities in May 2012.  This examination report contains all findings necessary to decide the claims in detail, including an evaluation as to whether there is additional loss of motion due to functional impairment.  Since this examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving the right shoulder, feet and/or knees to the extent that higher schedular ratings may be possible.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to an increased evaluation for degenerative joint disease of the right shoulder, rated as 20 percent disabling, is denied.

A 30 percent rating for service-connected bilateral heel spur, plantar fasciitis, is granted.

A 10 percent rating for painful scar of the left heel, status post partial Steindler fasciotomy, is granted.

A 10 percent rating for Osgood-Schlatter's disease of the right knee is granted.

A 10 percent rating for Osgood-Schlatter's disease of the left knee is granted.


REMAND

The Veteran was originally service-connected for left great toe pain considered of unknown etiology.  The RO has evaluated the Veteran's symptoms as analogous to a foot injury under DC 5284.  A May 2012 VA examiner clarified that the Veteran's left toe symptoms were attributable to an inservice cold injury.  VA's Schedule for Rating evaluates cold injury residuals under 38 C.F.R. § 4.104, DC 7122 which considers clinical findings such as arthralgia, pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis and x-ray abnormalities.

A readjudication of this claim in the May 2012 SSOC did not consider the cold injury criteria of DC 7122.  Additionally, the Board finds that the examination reports of record do not properly evaluate the left great toe disability under the cold injury protocol.  This claim, therefore, is remanded for additional adjudication and consideration of the criteria of DC 7122.

In a Written Brief Presentation dated July 2012, the Veteran's representative raised the issue of entitlement to TDIU.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder the Veteran's relevant treatment records at the Albany VA Medical Center since April 4, 2012.

3.  Upon completion of the above, schedule the Veteran for appropriate examination of his service-connected residuals of cold injury to the left great toe.  The claims folder contents must be made available to the examiner for review.  The examiner must follow the examination protocol for evaluating cold injuries.

4.  Additionally, schedule the Veteran for general medical examination to evaluate whether he is precluded from obtaining and maintaining substantially gainful employment due to service-connected disabilities.  The claims folder contents must be made available to the examiner for review.  The examiner is request to provide opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singly or combined, render him unable to obtain and maintain substantially gainful employment.

5.  Thereafter, readjudicate the claims.  With respect to the left great toe claim, the RO must apply the criteria of 38 C.F.R. § 4.104, DC 7122.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


